Citation Nr: 1035736	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  07-32 546	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for face, neck, and shoulder 
acne and right forearm eczema, currently evaluated as 10% 
disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from July 1963 to September 1966.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from a June 2007 rating action that denied a compensable 
rating for face, neck, and shoulder acne and right forearm 
eczema.  

By decision of April 2009, the Board remanded the increased 
rating issue on appeal to the RO for further development of the 
evidence and for due process development.

By rating action of June 2009, the RO increased the rating of the 
veteran's acne and eczema to 10%; the matter of a rating in 
excess of 10% remains for appellate consideration.

By decision of October 2009, the Board again remanded the 
increased rating issue on appeal to the RO for further 
development of the evidence and for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, been 
accomplished.

2.  Prior to October 2008, the veteran's acne was inactive and 
affected less than 40% of the face and neck, with some chest 
involvement, and his eczema was inactive and affected less than 
5% of exposed areas (head, face, neck, and hands) and less than 
5% of the total body area.

3.  Since October 2008, the veteran's acne affects less than 40% 
of the face and neck, and also affects the pre-sternal area, and 
the eczema is quiescent and affects less than 5% of the total 
body area and exposed areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 10% for face, neck, and 
shoulder acne and right forearm eczema are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 3.321 and Part 4, 
including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 
7800, 7801, 7802, 7803, 7804, 7805, 7806, 7828 (2009 and as in 
effect prior to October 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) includes, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
it defines the obligation of the VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly adjudicate 
the claim on appeal has been accomplished.  

A November 2006 pre-rating RO letter informed the Veteran of the 
VA's responsibilities to notify and assist him in his claim, and 
of what was needed to establish entitlement to an increased 
rating (evidence showing that a service-connected disability had 
worsened).  That letter also informed him that a service-
connected disability would be assigned a rating by applying 
relevant Diagnostic Codes (DCs) which provide for a range in 
severity from 0% to 100%, based on the nature and symptoms of the 
condition, their severity and duration, and their impact upon 
employment.  The letter also provided examples of the types of 
medical and lay evidence that the Veteran may submit (or ask the 
VA to obtain) that are relevant to establishing entitlement to 
higher compensation - e.g., competent lay statements describing 
symptoms, medical records, employer statements, and other 
evidence.  Thereafter, he was afforded opportunities to respond.  
Thus, the Board finds that the appellant has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

Additionally, the latter 2006 RO letter provided notice that the 
VA would make reasonable efforts to help the appellant get 
evidence necessary to support his claim, such as medical records 
(including private medical records), if he provided enough 
information, and, if needed, authorization, to obtain them, and 
further specified what evidence the VA had received; what 
evidence the VA was responsible for obtaining, to include Federal 
records; and the type of evidence that the VA would make 
reasonable efforts to get.  The Board thus finds that the 2006 RO 
letter satisfies the statutory and regulatory requirement that 
the VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) the 
evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 content 
of notice requirements have been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the VCAA 
be provided at the time that, or immediately after, the VA 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to the 
claimant.  In the matter now before the Board, the November 2006 
document fully meeting the VCAA's notice requirements was 
furnished to the Veteran prior to the June 2007 rating action on 
appeal.

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that, in rating cases, a claimant must be informed of 
the rating formula for all possible schedular ratings for an 
applicable rating code.  In this case, the Board finds that 
pertinent rating code information was furnished to the Veteran in 
the October 2007 Statement of the Case (SOC) and the June 2009 
Supplemental SOC, and that this suffices for Dingess/Hartman.  
The RO also afforded him proper notice pertaining to the degree 
of disability and effective date information in the November 2006 
letter.  

Additionally, the Board finds that all necessary development on 
the increased rating claim currently under consideration has, to 
the extent possible, been accomplished.  The RO, on its own 
initiative and pursuant to the Board remands, has made reasonable 
and appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, including post-
service VA medical records up to 2009.  The Veteran was afforded 
comprehensive VA examinations in 2007 and 2009.  Significantly, 
the Veteran has not identified, and the record does not otherwise 
indicate, any existing, pertinent evidence, in addition to that 
noted above, that has not been obtained.  

The record also presents no basis to further develop the record 
to create any additional evidence for consideration in connection 
with the increased rating matter on appeal.  In response to the 
veteran's attorney's July 2009 request, the Board in October 2009 
remanded this case to the RO to afford the Veteran a VA 
dermatological examination at such time that he notified the RO 
that his service-connected skin disabilities had flared-up.  
Although by letters of November 2009, January 2010, and April 
2010 the RO instructed the Veteran and his attorney to notify the 
RO to schedule a dermatological examination at such time that he 
experienced a flare-up of his skin disabilities, no response was 
received from the Veteran.  

Under these circumstances, the Board finds that the appellant is 
not prejudiced by appellate consideration of the increased rating 
claim on appeal at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II.  Analysis

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When a question arises as to which of 2 ratings apply 
under a particular DC, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the higher 
rating.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.
  
The Veteran contends that his face, neck, and shoulder acne and 
right forearm eczema are more disabling than currently evaluated.  
However, the Board finds that the evidence provides no basis for 
more than a 10% rating for those disabilities under any 
applicable schedular criteria, as there has been no evidence of 
the symptoms required for higher ratings at any time during the 
rating period under consideration.  

By regulatory amendment effective in October 2008, substantive 
changes were made to the schedular criteria for rating skin 
diseases, as set forth in 38 C.F.R. § 4.118, DCs 7800-7805.  As 
there is no indication that the revised criteria are intended to 
have retroactive effect, the Board has the duty to adjudicate 
claims only under the former criteria for any period prior to the 
effective date of the new rating criteria, and to consider the 
revised criteria for the period beginning on the effective date 
of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See also 
VAOPGCPREC 3-2000 and 7-2003.  The retroactive reach of the 
revised regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be 
no earlier than the effective date of that change.  

In this case, the RO has considered the claim under both the 
former and revised applicable rating criteria, and has given the 
appellant notice of both criteria.  Hence, there is no due 
process bar to the Board also considering the claim in light of 
the former and revised applicable rating criteria.   

Under the criteria of former DC 7800 (38 C.F.R. § 4.118), 
disfigurement of the head, face, or neck with 1 characteristic of 
disfigurement warranted a 10% rating.  A 30% rating required 
visible or palpable tissue loss, and either gross distortion or 
asymmetry of 1 feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or 2 or 3 characteristics of disfigurement.  A 50% rating 
required visible or palpable tissue loss, and either gross 
distortion or asymmetry of 2 features or paired set of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or 4 or 5 characteristics of disfigurement.  An 
80% rating required visible or palpable tissue loss, and either 
gross distortion or asymmetry of 3 or more features or paired set 
of features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or 6 or more characteristics of 
disfigurement.

The 8 characteristics of disfigurement were scars 5 or more 
inches (13 or more cm.) in length; scars at least .25 inch (.6 
cm.) wide at the widest part; the surface contour of the scar was 
elevated or depressed on palpation; the scar was adherent to 
underlying tissue; the skin was hypo- or hyper-pigmented in an 
area exceeding 6 square inches  (39 sq. cm.); the skin texture 
was abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches  (39 sq. cm.); underlying soft tissue 
was missing in an area exceeding 6 square inches  (39 sq. cm.); 
or the skin was indurated and inflexible in an area exceeding 6 
square inches  (39 sq. cm.).   

Under the criteria of former DC 7801, scars that involved an area 
other than the head, face, or neck that were deep or that caused 
limited motion, with an area or areas exceeding 6 square inches 
(39 sq. cm.), warranted a 10% rating.  A 20% rating required an 
area or areas exceeding 12 square inches (77 sq. cm.).  A 30% 
rating required an area or areas exceeding 72 square inches (465 
sq. cm.).  A 40% rating required an area or areas exceeding 144 
square inches (929 sq. cm.).  Scars in widely separated areas, as 
on 2 or more extremities or on anterior and posterior surfaces of 
extremities or the trunk, were to be separately rated and 
combined in accordance with 38 C.F.R. § 4.25 (2009).  A deep scar 
was one associated with underlying soft tissue damage.

Under the criteria of former DC 7802, scars that involved an area 
other than the head, face, or neck that were superficial and that 
did not cause limited motion, but involved an area of 144 square 
inches (929 sq. cm.) or greater, warranted a 10% rating.  10% was 
the only rating assignable under former DC 7802.  Scars in widely 
separated areas, as on 2 or more extremities or on anterior and 
posterior surfaces of extremities or the trunk, were to be 
separately rated and combined in accordance with 38 C.F.R. § 4.25 
(2009).  A superficial scar was one not associated with 
underlying soft tissue damage.

Under the criteria of former DC 7803, superficial scars that were 
unstable warranted a 10% rating.  An unstable scar was one where, 
for any reason, there was frequent loss of covering of skin over 
the scar.  A superficial scar was one not associated with 
underlying soft tissue damage.  10% was the only rating 
assignable under former DC 7803.

Under the criteria of former DC 7804, superficial scars that were 
painful on examination warranted a 10% rating.  A superficial 
scar was one not associated with underlying soft tissue damage.  
10% was the only rating assignable under former DC 7804.

Under the criteria of former DC 7805, scars could also be rated 
on the basis of limitation of function of the affected parts.

Under the criteria of DC 7806, dermatitis or eczema that affects 
at least 5%, but less than 20%, of the entire body or exposed 
areas, or requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during a past 12-month period 
warrants a 10% rating.  A 30% rating requires dermatitis or 
eczema that affects 20% to 40% of the entire body or exposed 
areas, or requires systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during a past 12-month period.  A 60% 
rating requires that more than 40% of the entire body or exposed 
areas be affected, or requires constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
during a past 12-month period.

Under the criteria of DC 7828, deep acne (deep inflamed nodules 
and pus-filled cysts) affecting less than 40% of the face and 
neck, or deep acne other than on the face and neck warrants a 10% 
rating.  A 30% rating requires deep acne (deep inflamed nodules 
and pus-filled cysts) affecting 40% or more of the face and neck.  
Acne may also be rated as disfigurement of the head, face, or 
neck (DC 7800) or scars (DCs 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.

Considering the evidence in light of the criteria of former DCs 
7800-7805 and DCs 7806 and 7828, the Board finds that the record 
does not support a schedular rating in excess of 10% for the 
veteran's acne and eczema under any former rating criteria at any 
time prior to October 2008.

On April 2007 VA dermatological examination, the physician noted 
that eczema was primarily a severe condition in winter time, 
especially on the arms, hands, and feet: the feet had not been 
bad for years, but the hands and arms became erythematous, with 
dry skin, breakdown, pruritis, and scaling.  Acne was manifested 
as scars on the back, scalp, neck, and face.  The course of the 
condition was intermittent, and there were no systemic symptoms.  
The Veteran had had no treatment for skin disease during the past 
12 months.  On current examination, the acne was inactive.  Less 
than 40% of the face and neck were affected, and the chest was 
also involved.  With respect to dermatitis and eczema, less than 
5% of exposed areas (head, face, neck, and hands) and less than 
5% of the total body area were affected.  Both sides of the 
anterior and posterior neck had ice-pick scars of prior cystic 
acne.  There was a healed 2 cm. x 2 cm. acne scar over the lower 
sternum that was adherent to subcutaneous tissue, but was not 
tender.  There were also several scars of undetermined etiology 
on the penis that measured up to 1 cm.  The diagnoses were 
inactive acne with residuals on the neck and chest, and inactive 
eczema.

On that record, the Board finds that the medical evidence does 
not support the assignment of a schedular rating in excess of 10% 
for the veteran's skin disabilities at any time prior to October 
2008.  The April 2007 VA examination showed no evidence of 
visible or palpable tissue loss, and either gross distortion or 
asymmetry of 1 feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or 2 or 3 characteristics of disfigurement for a 30% 
rating for disfigurement of the head, face, or neck under former 
DC 7800; scars that involved an area other than the head, face, 
or neck that were deep or that caused limited motion, with an 
area or areas exceeding 12 square inches (77 sq. cm.) for a 20% 
rating under former DC 7801; limitation of function of body parts 
affected by any scars for a rating under former DC 7805; 
dermatitis or eczema that affected 20% to 40% of the entire body 
or exposed areas, or required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during a past 
12-month period for a 30% rating under DC 7806; or deep acne 
(deep inflamed nodules and pus-filled cysts) that affected 40% or 
more of the face and neck for a 30% rating under DC 7828.  In 
this regard, the Board notes that the 2007 VA examiner 
specifically noted that the veteran's acne, when active, affected 
less than 40% of the face and neck, with some chest involvement, 
and that the dermatitis and eczema, when active, affected less 
than 5% of exposed areas (head, face, neck, and hands) and less 
than 5% of the total body area.  However, both the acne and the 
eczema were currently found to be inactive.

Former DCs 7802, 7803, and 7804 do not provide a basis for a 
rating in excess of 10% prior to October 2008, inasmuch as 10% 
was the only rating available thereunder.

Under the criteria of revised DC 7800 (38 C.F.R. § 4.118), burn 
scars of the head, face, or neck; scars of the head, face, or 
neck due to other causes; or other disfigurement of the head, 
face, or neck with 1 characteristic of disfigurement warrants a 
10% rating.  A 30% rating requires visible or palpable tissue 
loss, and either gross distortion or asymmetry of 1 feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or 2 or 3 
characteristics of disfigurement.  A 50% rating requires visible 
or palpable tissue loss, and either gross distortion or asymmetry 
of 2 features or paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 4 or 
5 characteristics of disfigurement.  An 80% rating requires 
visible or palpable tissue loss, and either gross distortion or 
asymmetry of 3 or more features or paired set of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or 6 or more characteristics of disfigurement.

The 8 characteristics of disfigurement are scars 5 or more inches 
(13 or more cm.) in length; scars at least .25 inch (.6 cm.) wide 
at the widest part; the surface contour of the scar is elevated 
or depressed on palpation; the scar is adherent to underlying 
tissue; the skin is hypo- or hyper-pigmented in an area exceeding 
6 square inches  (39 sq. cm.); the skin texture is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 
square inches  (39 sq. cm.); underlying soft tissue is missing in 
an area exceeding 6 square inches  (39 sq. cm.); or the skin is 
indurated and inflexible in an area exceeding 6 square inches  
(39 sq. cm.).   

Under the criteria of revised DC 7801, burn scars or scars due to 
other causes, not of the head face, or neck, that are deep and 
nonlinear, with an area or areas of at least 6 square inches (39 
sq. cm.) but less than 12 square inches (77 sq. cm.) warrants a 
10% rating.  A 20% rating requires an area or areas of at least 
12 square inches (77 sq. cm.) but less than 72 square inches (465 
sq. cm.).  A 30% rating requires an area or areas of at least 72 
square inches (465 sq. cm.) but less than 144 square inches (929 
sq. cm.).  A 40% rating requires an area or areas of 144 square 
inches (929 sq. cm.) or greater.  A qualifying scar is one that 
is nonlinear and deep, and is not located on the head, face, or 
neck.

Under the criteria of revised DC 7802, burn scars or scars due to 
other causes, not of th head, face, or neck, that are superficial 
and nonlinear, and that involve an area of 144 square inches (929 
sq. cm.) or greater, warrant a 10% rating.  10% is the only 
rating assignable under revised DC 7802.  A superficial scar is 
one not associated with underlying soft tissue damage.

Under the criteria of revised DC 7804, 1 or 2 scars that are 
unstable or painful on examination warrant a 10% rating.  A 20% 
rating requires 3 or 4 scars that are unstable or painful.  A 30% 
rating requires 5 ot more scars that are unstable or painful.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  If 1 or more scars are 
both unstable and painful, 10% is to be added to the evaluation 
that is based on the total number of unstable or painful scars.  
Scars evaluated under DCs 7800, 7801, 7802, or 7805 may also 
receive an additional evaluation under this DC, when applicable.

Under the criteria of revised DC 7805, any disabling effects of 
other scars (including linear scars), and other effects of scars 
evaluated under DCs 7800, 7801, 7802, and 7804, not considered in 
a rating provided under DCs 7800-7804 are to be evaluated under 
an appropriate DC.

Under the criteria of DC 7806, dermatitis or eczema that affects 
at least 5%, but less than 20%, of the entire body or exposed 
areas, or requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during a past 12-month period 
warrants a 10% rating.  A 30% rating requires dermatitis or 
eczema that affects 20% to 40% of the entire body or exposed 
areas, or requires systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during a past 12-month period.  A 60% 
rating requires that more than 40% of the entire body or exposed 
areas be affected, or requires constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
during a past 12-month period.

Under the criteria of DC 7828, deep acne (deep inflamed nodules 
and pus-filled cysts) affecting less than 40% of the face and 
neck, or deep acne other than on the face and neck warrants a 10% 
rating.  A 30% rating requires deep acne (deep inflamed nodules 
and pus-filled cysts) affecting 40% or more of the face and neck.  
Acne may also be rated as disfigurement of the head, face, or 
neck (DC 7800) or scars (DCs 7801, 7802, 7804, or 7805), 
depending upon the predominant disability.

Considering the evidence in light of the criteria of revised DCs 
7800-7805 and DCs 7806 and 7828, the Board finds that the record 
does not support a schedular rating in excess of 10% for the 
veteran's skin disabilities under any rating criteria at any time 
since October 2008.

On June 2009 VA dermatological examination, the veteran's acne 
was noted to be intermittent, aggravated by certain foods, and 
there were no systemic symptoms. The Veteran had had no treatment 
for skin disease during the past 12 months.  On current 
examination, acne involved less than 40% of the face and neck.  
Also affected was the pre-sternal area.  There was an 8 cm. x 3 
cm. area on the left upper neck at the angle of the jaw; a 10 cm. 
x 3 cm. area on the right side at the same location of mild, 
chronic scarring and ice-pick-like marks of prior acne; and a 5 
cm. x 3 cm. area of the same problem with 2 active acne lesions.  
The total body area and exposed areas was less than 5%.  The 
penile lesions had almost disappeared.  There was no pain, skin 
breakdown, limitation on daily activities or employment, 
tenderness, pigment change, inflammation, keloid, induration, 
inflexibility, or adherence with respect to the neck scars.  The 
sternum scar was adherent to subcutaneous tissue.  The diagnoses 
were acne vulgaris, quiescent eczema, and penile lesions of 
undetermined etiology.  

On that record, the Board finds that the medical evidence does 
not support the assignment of a schedular rating in excess of 10% 
for the veteran's skin disabilities at any time since October 
2008.  The June 2009 VA examination showed no evidence of visible 
or palpable tissue loss, and either gross distortion or asymmetry 
of 1 feature or paired set of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or 2 or 
3 characteristics of disfigurement for a 30% rating for scars or 
other disfigurement of the head, face, or neck under revised DC 
7800; scars, not of the head face, or neck, that were deep and 
nonlinear, with an area or areas of at least 12 square inches (77 
sq. cm.) but less than 72 square inches (465 sq. cm.) for a 20% 
rating under revised DC 7801; 3 or 4 scars that were unstable or 
painful for a 20% rating under revised DC 7804; any disabling 
effects of other scars (including linear scars), and other 
effects of scars evaluated under DCs 7800, 7801, 7802, and 7804, 
not considered in a rating provided under DCs 7800-7804, which 
would warrant evaluation under another appropriate DC, as 
provided by revised DC 7805; dermatitis or eczema that affected 
20% to 40% of the entire body or exposed areas, or required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or more, 
but not constantly, during a past 12-month period for a 30% 
rating under DC 7806; or deep acne (deep inflamed nodules and 
pus-filled cysts) that affected 40% or more of the face and neck 
for a 30% rating under DC 7828.  In this regard, the Board notes 
that the 2009 VA examiner specifically noted that the veteran's 
acne affected less than 40% of the face and neck, and also 
affected the pre-sternal area, and that the eczema was quiescent, 
and affected less than 5% of total body area and exposed areas.

Revised DC 7802 does not provide a basis for a rating in excess 
of 10% since October 2008, inasmuch as 10% is the only rating 
available thereunder.

Additionally, the Board finds that there is no showing that, at 
any time during the rating periods under consideration, the 
veteran's skin disabilities have reflected so exceptional or 
unusual a disability picture as to warrant the assignment of any 
higher rating on an extraschedular basis pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. 
App. 111 (2008), provides a 3-step inquiry for determining 
whether a veteran is entitled to an extraschedular rating.  
First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for a service-connected disability 
are inadequate.  Second, if the schedular rating does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the Board must determine whether his 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a veteran's disability 
picture, and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, his 
disability picture requires the assignment of an extraschedular 
rating.

With respect to the first step of Thun, the evidence in this case 
does not show such an exceptional disability picture that the 
available schedular ratings for the service-connected skin 
disabilities are inadequate.  A comparison between the level of 
severity and symptomatology of the veteran's skin disabilities 
with the established criteria found in the rating schedule shows 
that the rating criteria reasonably describe his disability level 
and symptomatology.  As discussed above, the former and revised 
rating criteria variously consider scars and other disfigurement 
of the head, face, or neck with visible or palpable tissue loss, 
gross distortion or asymmetry of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), and 
characteristics of disfigurement; scars involving an area other 
than the head, face, or neck that are deep or that cause limited 
motion; scars that are unstable or painful; scars with disabling 
effects not considered in a rating provided under DCs 7800-7804; 
dermatitis or eczema that affects the entire body or exposed 
areas, or requires systemic therapy such as corticosteroids or 
other immunosuppressive drugs; and deep acne (deep inflamed 
nodules and pus-filled cysts) affecting the face and neck. 

Moreover, the Board further observes that the Veteran does not 
exhibit other related factors such as those provided by the 
regulation as "governing norms."  In this case, the veteran's 
symptoms and clinical findings as documented in medical reports 
do not objectively show that his skin disabilities alone markedly 
interfere with employment (i.e., beyond that contemplated in the 
assigned schedular rating), or require frequent periods of 
hospitalization, or otherwise render impractical the application 
of the regular schedular standards, and the Board finds that the 
assigned schedular ratings for those disabilities are adequate in 
this case.  In this regard, the Board notes that both the acne 
and eczema were found to be inactive on 2007 examination, and the 
eczema was quiescent on 2009 examination.  Moreover, the 2009 VA 
examiner specifically commented that the veteran's skin 
disabilities caused no pain or limitation on daily activities or 
employment.
 
In short, there is nothing in the record to indicate that the 
service-connected skin disabilities on appeal cause impairment 
with employment over and above that which is contemplated in each 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that a disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board points out that a percentage schedular rating represents 
average impairment in earning capacity resulting from a disease 
and injury and its residual conditions in civil occupations, and 
that, generally, the degree of disability specified is considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  38 C.F.R. § 4.1.  Hence, the Board 
concludes that the criteria for invoking the procedures set forth 
in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board finds that there is no 
basis for staged ratings pursuant to Hart, inasmuch as the 
factual findings do not show distinct time periods where the 
Veteran's skin disabilities exhibited symptoms that would warrant 
different ratings under the applicable rating criteria, and that 
the evidence does not support a rating in excess of 10% under any 
former or revised rating criteria for face, neck, and shoulder 
acne and right forearm eczema, which claim thus must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance of 
the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49,  53-56 (1990).




ORDER

A rating in excess of 10% for face, neck, and shoulder acne and 
right forearm eczema is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


